DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 Oct 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, this limitation is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (DE 10057836; Provided by Applicant on the IDS dated 5 Oct 2021, with references taken from the Examiner provided English Machine Translation).
Regarding Claim 1, Kaiser discloses a gear train (Figure 1) for a valve actuator (Paragraph 2) comprising a motor (8) and a valve shaft (34), the gear train (Figure 1) being configured to rotationally couple the motor (8) to the valve shaft (34). The gear train (Figure 1) comprising: 
a motor gear (13) attachable to a motor shaft (12) of the motor (8); 
a face gear (14) mountable such that a rotational axis of the face gear (14) is perpendicular to a rotational axis of the motor (8; Figure 4), the face gear (14) comprising an axially directed face gear portion (the gear threads of the face gear 14) for engaging the motor gear (13); 
an output gear (32) attachable to the valve shaft (34), the output gear (32) and valve shaft (34) being mountable such that a rotational axis of the output gear (34) is parallel to the rotational axis of the face gear (14; Figure 3); and 
a pinion gear arrangement (31, 26, 29) configured to rotationally couple the face gear (14) to the output gear (32; Figure 1).  
Regarding Claim 2, Kaiser discloses where the face gear (14) further comprises a pinion gear (25); and wherein the pinion gear arrangement comprises an intermediate gear (26, 29) having a first gear portion (26) engaged with the pinion gear (25) of the face gear (14), and a second gear portion (29) engaged with the output gear (32; Figure 1).  
Regarding Claim 6, Kaiser discloses where the output gear (32) comprises a recess (at the underside of the gear 32 shown in Figure 3) for engaging a return spring (37) arranged to act between the recess (the underside of gear 32) and a housing of the valve actuator (6) to urge the output gear (32) and valve shaft (34) in a rotational direction (Paragraph 33).  
Regarding Claim 7, Kaiser discloses where the output gear (32) comprises one or more end stops arranged to engage a housing of the valve actuator to limit rotation of the output gear and valve shaft (35 via 36; Figure 5; Paragraph 28).  
Regarding Claim 8, Kaiser discloses a valve actuator (Figure 1; paragraph 2) comprising a motor (8), a valve shaft (34), and the gear train (Figure 1) of claim 1 (as discussed above).  
Regarding Claim 9, Kaiser discloses where the valve shaft (34) comprises a magnet (44), and wherein the valve actuator further comprises a sensor (22) arranged to detect the rotational position of the valve shaft (34) by detecting the magnet (44; Paragraph 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (DE 10057836; Provided by Applicant on the IDS dated 5 Oct 2021, with references taken from the Examiner provided English Machine Translation) in view of Keller (US 6,276,664).
Regarding Claim 3, Kaiser discloses all essential elements of the current invention as discussed above except for where the output gear comprises a gear sector extending only partly about a circumference of the output gear.
Keller teaches a gear train (Figure 2) with an output gear (30) comprising a gear sector (Figure 2) extending only partly about a circumference of the output gear (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaiser to incorporate the teachings of Keller to provide for where the output gear comprises a gear sector extending only partly about a circumference of the output gear.  Doing so would be combining prior art elements according to known methods (the gear sector of Keller with the output gear of Kaiser) to yield predictable results (to limit the movement of the shaft, thereby protecting the attached valve).
Regarding Claim 4, Kaiser discloses where the pinion gear (25), the first gear portion (26), and the second gear portion (29) each comprise a spur gear (Figure 1).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Kaiser (DE 10057836; Provided by Applicant on the IDS dated 5 Oct 2021, with references taken from the Examiner provided English Machine Translation).
Regarding Claim 5, Kaiser disclose all essential elements of the current invention as discussed above except for where the gear train is configured to provide a gear ratio between the motor gear and the output gear of between approximately 1:3 and approximately 1:1000.
It would have been an obvious matter of design choice to provide a gear ratio between the motor gear and the output gear of between approximately 1:3 and approximately 1:1000, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The gear ratio of a gear train is predicated on the size and the relationship between the gears and changing the size of the gears will provide for more valve motion with lower electrical output from the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cory et al (US 4,533,114); Guiduzzi et al (US 2019/0277202); Jiang et al (US 2019/0283534).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753